DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted with filing of RCE on 03/01/2021.  Claim 1 has been amended. No claim has been cancelled. No claim has been newly added. Claims 1-8 are currently pending in the application. 

Response to Argument
Applicant’s arguments with respect to amended claims and added limitations have been considered but are moot because the arguments are believed to be answered by and therefore moot in view of new ground(s) of rejection presented below. In view of amendment, the reference Sano has been used for new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US. Pub. No. 2008/0259068, hereinafter “Liu”) in view of Sano et al. (US. Pub. No. 2006/0001822, hereinafter “Sano”).
As to claim 1,   (Currently Amended) Liu discloses a circuit board [figure 1, “24”, “23”, “22”, etc.] that supplies a power supply voltage [figure 1, power circuit “27b” and common voltage generator “27a”] to a display panel [figures 1 and 2, display panel “27” includes a plurality of pixel circuits “P”] which includes a plurality of pixel circuits each including a light emitting element [figure 2, “Clc”] whose luminance changes according to a current supplied [paragraph 7, each pixel generates change in luminance], the circuit board comprising:
a power supply wiring board [figure 1, “24” includes power supply circuit “27b” and common voltage generator “27a”] that includes a power supply circuit that outputs the power supply voltage [paragraph 28, “27b” outputs a power signal], and a first power supply line [figure 1, part of the power supply line connects between “27a” and “22a1”] and a second power 
a first wiring board that includes a first line [figure 1, “22a1” includes internal connected line]; 
a second wiring board that includes a second line [figure 1, “22a2” includes internal connected line]; 
a first cable [figure 1, cable that connects “27a-b” and “22a1”] that connects the power supply wiring board and the first wiring board, the first cable including a first conductor [figure 1, flexible circuit film “23”] that connects the first power supply line and the first line;
a second cable [figure 1, cable that connects “27a-b” and “22a2”] that connects the power supply wiring board and the second wiring board, the second cable including a second conductor [figure 1, flexible circuit film “23”] that connects the second power supply line and the second line; and
a short-circuit conductor [figure 1, external connected conductor “34(1)” that shorts first and second lines] that short-circuits the first line and the second line, wherein
an electrical length of a route from the power supply circuit to the first wiring board is shorter than an electrical length of a route from the power supply circuit to the second wiring board [figure 1, electrical length of the route from “27a-b” to “22a1” is shorter than electrical length of route from “27a-b” to “22a2”], the route from the power supply circuit to the first wiring board including the first power supply line and the first conductor, and the route from the power supply circuit to the second wiring board including the second power supply line and the second conductor [figure 1, each route includes its corresponding supply line and conductor “23”], and

Liu does not disclose the first power supply line being directly connected to the second power supply line at an electrical node, and with the electrical node being directly connected to the power supply circuit.
Sano teaches a circuit board [figure 1, “3”] that supplies a power supply voltage [figure 1, power supply “6”] to a display panel [figure 1, display panel “2”], the circuit board comprising: a first power supply line [figure 1, “7’”] and a second power supply line [figure 1, “7”], wherein the first power supply line being directly connected to the second power supply line at an electrical node [figure 1, “7’” and “7” are directly connected to each other at an electrical node], and with the electrical node being directly connected to a power supply circuit [figure 1, the electrical node being directly connected to a power supply circuit “6”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the circuit board of Liu to have the first power supply line being directly connected to the second power supply line at an electrical node, and with the electrical node being directly connected to a power supply circuit, as taught by Sano, in order to utilize a lesser number of wires between the control circuit board and the display panel (Sano, abstract).
As to claim 2,   (Original) Liu discloses the circuit board according to claim 1, wherein the power supply circuit is disposed off a center of the power supply wiring board in a 
As to claim 3,   (Original) Liu discloses the circuit board according to claim 1, wherein 
the power supply wiring board includes a control circuit [figure 1, integrated circuit element “27c”] which supplies, to the display panel, a gradation signal corresponding to a video signal that is input [figure 1, supply data signal X and gamma signal Y to the display panel], and
in the lengthwise direction of the power supply wiring board, a distance between the power supply circuit and the center is longer than a distance between the control circuit and the center [figure 1, “27a-b” is disposed further from the center of “24” than “27c”].
As to claim 4,   (Original) Liu discloses the circuit board according to claim 1, wherein
the short-circuit conductor is disposed outside the display panel [figure 1, “34(1) is disposed outside display panel area “27”].
As to claim 5,   (Original) Liu discloses the circuit board according to claim 1, wherein 
the first line and the second line are connected with a first connection point [figure 1, first connection point of first line from “27a” to “35” through second connector “23”] of the display panel and a second connection point [figure 1, second connection point of the second line from “27a” to “35” through the sixth connector “23”] of the display panel, respectively, and
a resistance value of the short-circuit conductor is less than a resistance value of resistance present in the display panel between the first connection point and the second connection point [figure 1, the resistance value of “34(1)” between the two adjacent circuits “22” is shorter than the resistance value of resistance in the display panel between first connection point and the second connection point which locate on the non-conductive substrate and further apart from each other than the length of the short-circuit conductor “34(1)”].
claim 6,   (Original) Liu discloses a display device [figure 1, display device, abstract], comprising:
the circuit board according to claim 1; and
the display panel [figure 1, “27”].
As to claim 7,    (Previously Presented) Liu discloses the circuit board according to claim 1, wherein
the first power supply line and the second power supply line are connected for connecting the first line of the first wiring board and the second line of the second wiring board to the power supply circuit in common [figure 1, first power supply line between “27a” and “22a1” and second power supply line between “27a” and “22a2” are connected by connected circuit “34(1)” to receive power signal “Z” from power circuit “27b”].
As to claim 8,    (Previously Presented) Liu discloses the circuit board according to claim 7, wherein
the first line of the first wiring board is directly connected to the power supply circuit via the first conductor and the first power supply line [figure 1, first line of first wiring board “22a1” is directly connected to power supply circuit “27a” and “27b” via first conductor “23” and first power supply line], and
the second line of the second wiring board is directly connected to the power supply circuit via the second conductor and the second power supply line [figure 1, second line of second wiring board “22a2” is directly connected to power supply circuit “27a” and “27b” via second conductor “23” and second power supply line].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NAN-YING YANG/Primary Examiner, Art Unit 2622